Citation Nr: 1505284	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 13, 2012, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, prior to January 20, 2014.

3.  Entitlement to a separate rating in excess of 10 percent for instability of the right knee as of April 19, 2012 and prior to January 20, 2014.

4.  Entitlement to an initial rating in excess of 30 percent as of June 1, 2015, for status post right knee replacement.

5.  Entitlement to an initial rating in excess of 20 percent as of May 22, 2009, for right knee scars.

6.  Entitlement to an initial rating in excess of 10 percent for residual fracture of the right hand, fourth metacarpal.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran had active service from June 1994 to December 1994, September 2000 to February 2001, June 2001 to August 2001, August 2001 to April 2002, March 2004 to August 2004, August 2004 to February 2006, and September 2007 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a November 2006 rating decision, the RO, in pertinent part, denied service connection for PTSD, but granted service connection for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, and fracture of the right hand, fourth metacarpal, and assigned noncompensable disability ratings for both disabilities, effective February 21, 2006.  

Thereafter, in February 2007, the Veteran submitted a request for reconsideration of his claim.  The RO readjudicated the Veteran's claim in a March 2008 rating decision, as discussed below.  However, because the Veteran submitted an interim submission before the November 2006 rating decision became final, the November 2006 rating decision is not final and remains on appeal.  See 38 C.F.R. § 3.156(b) (2014); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In the aforementioned March 2008 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective February 21, 2006.  The RO also increased the ratings for the service-connected right knee and right hand disabilities to 10 percent, both effective from February 21, 2006.  Subsequently, in a December 2012 rating decision, the RO increased the rating for service-connected PTSD to 50 percent, effective April 13, 2012.  

As relevant to the increased rating claim for PTSD, review of the record shows that, in a November 2011 rating decision, the RO denied entitlement to a temporary total rating due to hospital treatment in excess of 21 days for service-connected PTSD for the period from August 8, 2011, to September 16, 2011 under 38 C.F.R. § 4.29.  As the Veteran did not appeal such denial, such aspect of his claim for an increased rating for his PTSD is not before the Board.  

As relevant to the Veteran's right knee disability, an August 2011 rating decision awarded a separate 20 percent rating for right knee scars as of May 22, 2009.  Additionally, in a December 2012 rating decision, the agency of original jurisdiction (AOJ) awarded a separate 10 percent rating for instability as of April 19, 2012.  Furthermore, in an August 2014 rating decision, the AOJ recharacterized the Veteran's right knee disability as status post total right knee replacement and assigned a 100 percent rating as of January 20, 2014, and a 30 percent rating as of June 1, 2015, which effectively discontinued the previous ratings assigned for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, and instability of the right knee.  Therefore, so as to accurately reflect the nature of the issues before the Board, these issues have been recharacterized as shown on the title page of this decision.

Inasmuch higher evaluations are potentially available and as the propriety of the ratings were already in appellate status, the Board will consider entitlement to increased ratings for the service-connected right knee, right hand, and PTSD disabilities for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a video-conference hearing.  A copy of the hearing transcript is associated with the paper claims file.  

In this regard, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of Virtual VA reveals VA treatment records dated from December 2010 to July 2014, which have not been considered by the AOJ in the first instance.  Similarly, both Virtual VA and VBMS contain a November 2012 VA examination, which has not been considered by the AOJ.  Nevertheless, in December 2014, the Veteran's representative submitted a statement waiving AOJ review of this evidence.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.  The remaining documents in the paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In February 2012, the Board remanded the claims on appeal for additional evidentiary development and the case now returns for further appellate review.  Parenthetically, the Board notes that, in February 2012, the Veteran's appeal also included claims for service connection for cervical spine, lumbar spine, stomach, and sinus disorders, which were also remanded for additional evidentiary development.  In a December 2012 rating decision (issued in January 2013), the AOJ granted service connection for degenerative disc disease of the lumbar spine L5-S1 with disc bulging and radiculopathy of the bilateral lower extremities, cervical strain/neck pain, mild bilateral maxillary sinus pain, and gastroesophageal reflux disease, which was considered a full grant of the benefits sought with regard to such issues.  Therefore, those issues are no longer on appeal and will not be addressed in the decision herein.  

Unfortunately, for reasons discussed below, the Board finds that the directives of the February 2012 Remand were not complied with respect to the right knee claim, thereby necessitating another remand.  As such, the issues of entitlement to an increased ratings for the service-connected right knee disability (to include pre- and post-knee replacement, and right knee scars) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From February 21, 2006 to September 14, 2007, and from March 1, 2008, to December 31, 2010, the Veteran's PTSD resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including sleep impairment, disturbances in motivation and mood, anger outbursts and irritability, social withdrawal, impaired judgment, flattened and blunted affect, and difficulty establishing and maintaining effective social and work relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

2.  For the period beginning January 1, 2011, the Veteran's PTSD resulted in social and occupational impairment with deficiencies in most areas, including work, interpersonal relations, judgment, and mood, due to symptoms such symptoms as chronic, suicidal ideation with an attempt in September 2013, difficulty in adapting to stressful circumstances, and increased difficulty establishing and maintaining effective relationships at work and home, without more severe manifestations that more nearly approximate total occupational and social impairment.  

3.  The Veteran is right-hand dominant.  

4.  For the entire appeal period, the Veteran's residual fracture of the right hand, fourth metacarpal, is manifested by limitation of motion in the right ring finger, with a gap of one inch between the ring fingertip and the proximal transverse crease of the palm and painful motion beginning at a gap of less than one inch, and repetitive motion resulted in a gap of less than one inch between the ring fingertip and the proximal transverse crease of the palm, without ankylosis in the right fourth metacarpal and the residual fracture does not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  


CONCLUSIONS OF LAW

1.  From February 21, 2006 to September 14, 2007, and from March 1, 2008, to December 31, 2010, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  From January 1, 2011, but no earlier, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an initial rating in excess of 10 percent for residual fracture of the right hand, fourth metacarpal, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5155, 5156, 5216, 5227, and 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his service-connected PTSD and right hand disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for right hand and PTSD disabilities were granted and initial ratings were assigned in the November 2006 and March 2008 rating decisions, respectively, on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records dated through July 2014 and all private treatment records identified by the Veteran.  Notably, neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  In this regard, as relevant to his PTSD, the Board notes that the Veteran reported in 2014 treatment records seeing a counselor in Alabama; however, he has not provided any details regarding such treatment.  Moreover, despite being provided with various letters informing him that VA will assist him in obtaining records, he has not requested that VA obtain such records on his behalf or submitted an authorization form so as to allow VA to do so.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).   If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Additionally, the Veteran has been provided with several VA examinations in conjunction with his PTSD and right hand claims, including in August 2007, March 2008, and April 2012.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and right hand disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims for PTSD and right hand disabilities and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, during the February 2011 hearing, the undersigned Veterans Law Judge noted the issues on appeal and the Veteran provided testimony regarding the nature and severity of his PTSD and right hand disabilities.  Moreover, the hearing involved a discussion of the treatment for each disability, as well as the nature and severity of associated symptomatology, to include the impact each disability has on the Veteran's daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there additional outstanding VA and private treatment records as well as a vocational rehabilitation folder, the Board remanded the case in February 2012 in order to obtain such records as well as afford the Veteran additional VA examinations so as to determine the nature and severity of his PTSD and right hand disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, as noted previously, the Board remanded this case in February 2012 in order to obtain outstanding VA and private treatment records, the Veteran's vocational rehabilitation folder, and to afford the Veteran a new VA examinations to determine the current nature and severity of his service-connected PTSD and right hand disabilities.  Review of the record reveals that the AOJ obtained all outstanding VA treatment records and the Veteran's vocational rehabilitation folder.  Additionally, as indicated in the preceding paragraph, the Veteran was afforded PTSD and right hand examinations in April 2012, and there is no indication that such are inadequate for adjudication purposes.  Therefore, the Board finds that, with respect to the PTSD and right hand claims on appeal, the AOJ has substantially complied with the February 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.


PTSD

Service connection for PTSD was established in March 2008, at which time the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective February 21, 2006.  In December 2012, the RO increased the Veteran's rating to 50 percent, effective April 13, 2012.  The Veteran has disagreed with the initial ratings assigned to his service-connected PTSD and alleges that higher initial ratings are warranted.  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this regard, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships. 

The pertinent evidence of record consists of VA examination reports dated March 2008 and April 2012, VA outpatient treatment records dated from 2006 to 2014, the Veteran's vocational rehabilitation folder, and lay statements submitted by the Veteran in support of his claim, to include his testimony at the February 2011 Board hearing. 

VA treatment records dated from 2006 to 2008 show that the Veteran consistently reported experiencing depression, problems sleeping due to nightmares, irritability, anger, exaggerated startle response, and social withdrawal and isolation, with an inability to tolerate crowds.  See VA treatment records dated May and June 2006, July 2007, and February and March 2008.  Treatment records show the Veteran manifested mood instability, as his mood was variously described as slightly anxious, euthymic, and persistently low.  In fact, the evidence consistently shows the Veteran experienced mood swings with anger outbursts and crying spells.  See VA treatment records dated July 2007, February 2008, and March 2008.  In August 2008, the Veteran reported having problems maintaining jobs due to his anger issues and he also reported an inability to keep a long-term relationship.  See also February 2009 VA treatment record.  During this time period, the Veteran worked at UPS but he reported that his anger and temper became a problem and, while he consistently denied suicidal and homicidal ideation, he reported that he occasionally wanted to hit someone at work because he wants results, not excuses.  See Id.; see also e.g., June 2006 VA treatment record.  The Veteran's insight and judgment also varied, as it was variously described as good, fair, and intact.  See VA treatment records dated May 2006, July 2007, and March 2008.  

Despite the foregoing, VA treatment records dated from 2006 to 2008 show the Veteran was well-dressed and groomed, alert and oriented, and manifested normal speech, with normal thought process and content.  In this regard, during this time period, the Veteran consistently denied experiencing suicidal or homicidal ideation, audio or visual hallucinations, or delusions.  Notably, VA treatment records dated from 2006 to 2008 contain GAF scores ranging from 55 to 70.  

At the March 2008 VA examination, the Veteran reported experiencing several PTSD symptoms, including being jumpy and easily startled, hypervigilance, avoidance of discussions regarding service, avoiding crowds and increasing isolation.  He reported leading a very solitary life, as he was isolated from most people around him, except his family and a few friends.  He reported having significant problems with anger management, noting that he is easily provoked.  He also reported being emotionally cold and disengaged.  He also reported having significant sleeping problems, with infrequent dreams of events that occurred during service.  

The Veteran reported that he was previously married for six years but was single at the time of the examination and that he rarely saw his child.  He reported having a few friends, including his siblings and two childhood friends.  He reported having no hobbies and very few interests.  After returning from Iraq, the Veteran continued working at UPS as a manager for six months but, at the March 2008 VA examination, he reported leaving his job about a year before due to very significant workplace difficulties, including verbally abusive and aggressive behavior toward his co-workers and the drivers he interacted with in his managerial role.  He transitioned to another similar job, which he held for 10 months, but he lost this job because of his failure to show up for work due to being incarcerated for 10 days.  Prior to losing this job, the Veteran had been doing relatively better than while at UPS but he experienced a number of difficulties, including a few verbal arguments.  The Veteran reported recently starting a new job training soldiers for the military, which appeared to be more suited to his strengths and mental health limitations.  

Mental status examination revealed generally unremarkable speech, with an angry and sullen mood.  His thinking was logical and there was no evidence of thought disorder, paranoia, formal problems with thinking, or impaired insight or judgment.  He denied any active suicidal intent or homicidal ideation.  His GAF was 55.  

VA treatment records dated from 2009 to 2012 show continued problems with sleep disturbance, mood lability and maintaining relationships.  See VA treatment records dated throughout 2009.  In April 2009, the Veteran endorsed symptoms of increased withdrawal, blunted and flattened affect, visual hallucinations and homicidal ideation, and his speech was noticeably slower with low volume.  However, subsequent treatment records show the Veteran demonstrated normal speech and normal thought content, with no reported hallucinations or suicidal or homicidal ideation.  Nevertheless, treatment records dated in 2009 show the Veteran's concentration was not intact and that his judgment and insight were variously limited, poor, and fair.  In late 2009, the Veteran began working a full-time job at the IRS, which he reported being able to tolerate as he was in an individual cubicle.  See February 2010 VA treatment record.  

The Veteran's vocational rehabilitation folder reflects that he was employed full-time from June 1997 to August 2007 at UPS and FedEx Ground.  He applied for vocational rehabilitation benefits in October 2008 and was found to be entitled in December 2008.  In an April 2009 communication, he reported that he was very open minded when it came to work, didn't mind working, and was ready to go to work.  He was accepted into the vocational rehabilitation program in June 2009 in order to obtain assistance with maintaining employment with the IRS Taxpayer Advocacy Service as an Intake Specialist.  As a result of such program, the Veteran was hired as a full time employee in September 2009 and his vocational rehabilitation benefits were closed in December 2009.

In 2010, the Veteran reported experiencing overwhelming anxiety reaction around construction sites and sounds and also endorsed paranoid thoughts of people at work talking about and laughing at him, with feelings of inadequacy.  He also reported increased difficulty with crowds and driving in traffic.  See VA treatment records dated February, April and June 2010.  In late 2010 and thereafter, the Veteran's judgment and insight were consistently described as fair.  

Beginning in January 2011 and thereafter, while the Veteran denied any active suicidal ideation at various outpatient appointments, his clinicians consistently noted that he had chronic, passive suicidal ideation, as he endorsed suicidal thoughts but stated he would never act on them.  See e.g., VA treatment records dated from January to September 2011, May 2012, February 2013,  Beginning August 2011, he also reported increased difficulty in his work environment, as there was construction nearby that sounded like machine guns going off, and he reported not being able to get his work done.  Treatment records dated in 2014 show the Veteran's symptoms continued, particularly mood lability and impaired insight and judgment.  

Notably, VA treatment records show that the Veteran was admitted to the PTSD Residential Rehabilitation Treatment Program at the Memphis VA Medical Cneter from August 8, 2011 to September 16, 2011.  The evidence shows that, at admission, the Veteran complained of poor sleep, nightmares, depression, and intrusive thoughts.  During his admission, the Veteran participated in a myriad of groups, including cognitive processing therapy (CPT), sleep therapy, coping skills, stress and anger management, and community integration outings to treat his PTSD.  The evidence also shows that, during his admission, the Veteran was allowed two weekend therapeutic passes, from August 27 to August 28, from September 10 to September 11, 2011.  Prior to discharge, the Veteran was alert and oriented, with neat and clean grooming and hygiene.  He denied any suicidal or homicidal ideation and indicated interest in continuing treatment of his PTSD.  

At the April 2012 VA examination, the Veteran was diagnosed with PTSD, major depressive disorder, and agoraphobia with panic attacks.  The VA examiner stated, however, it was not possible to differentiate the symptoms attributable to each diagnosis, as he noted that severe PTSD symptoms coexist with symptoms of depression and panic attacks with agoraphobia.  As a result, of the Veteran's symptoms noted at this examination will be attributed to his service-connected PTSD disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The examiner noted the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long-term memory, flattened affect, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands and adapting to stressful circumstances, including in a work-like setting, disturbances in motivation and mood, difficulty and inability establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, impaired impulse control, and persistent delusions or hallucinations.  His GAF was 51.  

As to social relationships, the Veteran reported being married for three to four years with three stepchildren.  He reported his marriage relationship is strained, as he does not trust his wife and has difficulty feeling loving feelings towards her.  He also reported that they have separated for days at a time.  He also reported infrequent telephone contact with two or three friends from high school, but he denied having any close friends.  

The Veteran reported working full-time with the IRS since October 2009 after successfully completing training through VA's Vocational Rehabilitation Program.  He reported a sense of satisfaction at work, but he reported continued exacerbation of his symptoms due to nearby construction noise, which caused him to leave work two to three times a week.  The VA examiner also noted the Veteran frequently missed work because of mental health and medical appointments and that he is able to perform his work duties only because his duties consist of paperwork and computer screens, with extremely limited social interaction.  

VA treatment records dated in February 2013 reflect that the Veteran was hospitalized for suicidal ideation for 2 days.  Records reflect that he had been having an affair, but wanted to remain with his wife and work on their relationship.  At such time, he denied depressive, manic, or hypomanic symptoms, paranoid delusions or hallucinations, or suicidal or homicidal ideations.  A GAF score of 55 was assigned.   In 2014, the Veteran reported problems with his marriage as he was separated and going through a divorce.  It was noted that he made an attempt on his life the prior fall in September 2013 by overdosing.  However, he reported that he was attending church more frequently.  It was also noted that the Veteran attended the session with his current girlfriend.  Mental status examination revealed that the Veteran was alert and oriented, casually dressed, and adequately groomed.  His speech was within normal limits and he had a full affect, although he was depressed and anxious.  Memory and cognition were grossly intact.  The Veteran denied suicidal ideation, and his judgment and insight were fair.  His GAF score was 50. 

The Veteran's lay statements reflect ongoing problems with insomnia, irritability, anger, paranoia, depression, and self-isolation.  See statements from the Veteran dated September and December 2008 and May 2009; February 2011 Board hearing testimony.  

Based on the foregoing evidence, and after resolving all doubt in favor of the Veteran, the Board finds the preponderance of the evidence supports the grant of an initial 50 percent rating from February 21, 2006 to September 14, 2007, and from March 1, 2008, to December 31, 2010, which excludes the Veteran's period of active duty from September 15, 2007, to February 29, 2008, and the grant of a 70 percent rating for the period beginning January 1, 2011.  

At the outset, the Board notes that the Veteran was admitted to the PTSD Residential Rehabilitation Treatment Program at the Memphis VA Medical Center from August 8, 2011 to September 16, 2011.  VA regulations provide, under 38 C .F.R. §4.29, a Veteran may be entitled to a temporary total evaluation when the Veteran is hospitalized in excess of 21 days for a service-connected disability.   However, in a November 2011 rating decision, the RO denied entitlement to such benefit and, as the Veteran did not appeal such denial, such aspect of his claim is not before the Board.  

With respect to the initial 50 percent rating, the Board finds that, from February 21, 2006 to December 31, 2010, exclusive of his period of active duty, the Veteran's PTSD resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including sleep impairment, mood swings with anger outbursts and irritability, and increasing social withdrawal and isolation.  The pertinent evidence shows the Veteran's symptoms, particularly his disturbances in motivation and mood and anger management problems, resulted in difficulty maintaining effective relationships with his family members and co-workers.  During the time period in question, the Veteran consistently manifested mood lability but, notably, in 2009, he manifested blunted and flattened affect and began to demonstrate impaired insight and judgment.  In 2010, he also began experiencing overwhelming anxiety around construction sites and sounds and also endorsed paranoid thoughts and feelings of inadequacy.  

In sum, the Board finds that, while the evidence shows the Veteran has consistently manifested depression, anxiety, and chronic sleep impairment, such also shows that he experienced changes in his motivation and mood, with increased irritability and anger, social withdrawal, impaired judgment, flattened and blunted affect, and difficulty establishing and maintaining effective social and work relationships, which reflects an increased level of severity of PTSD symptomatology that more nearly approximates the level of disability contemplated by a 50 percent rating, but no higher.  

In this regard, as relevant to the Veteran's social functioning, the Board notes his reports of social withdrawal and isolation, an inability to tolerate crowds, and difficulty keeping a long-term relationship.  Additionally, he reported at the March 2008 VA examination that led a very solitary life, as he was isolated from most people around him; however, he did maintain relationships with his family, to include his siblings, and a few friends.  In this regard, he indicated that, while he was currently single at the time and rarely saw his child, he had been married for six years.  Pertaining to the Veteran's occupational functioning, the record reflects that he was employed full-time from June 1997 to August 2007 at UPS and FedEx Ground, and has worked full-time at the IRS since September 2009.  The Board notes that the Veteran was on active duty from September 2007 to February 2008.  The Board acknowledges that Veteran's reports that he had difficulty maintaining jobs due to anger issues; however, the record is clear that, while he was unemployed from approximately March 2008 to September 2009, he had applied for vocational rehabilitation benefits in October 2008, expressed a willingness to work, and a proper placement at the IRS was subsequently made.  As such, it is clear that the Veteran is able to perform the mental tasks necessary to maintain successful full-time employment.  Therefore, the Board finds that, while the Veteran has difficulty establishing and maintaining effective social and work relationships as a result of his PTSD symptomatology, such does not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Furthermore, the Veteran's GAF scores assigned prior to January 1, 2011, range from 55 to 70, which are reflective of, at most, moderate symptomatology, which is consistent with the 50 percent rating assigned herein.  

Indeed, a rating higher than 50 percent is not warranted prior to January 1, 2011, because the Veteran's symptoms, while moderate, do not more nearly approximate the criteria for a 70 percent rating, i.e., result in occupational and social impairment with deficiencies in most areas.  Prior to January 2011, the Veteran consistently denied having any suicidal or homicidal ideation or plans, he did not demonstrate any obsessive or ritualistic behavior, and his speech was normal.  Additionally, his orientation was intact, and he was generally described as well-groomed and able to maintain his personal hygiene.  Moreover, while the Veteran reported experiencing depression, there is no evidence that he has demonstrated near-continuous panic or depression that affected his ability to function independently, appropriately and effectively.

Likewise, a 100 percent rating is not warranted prior to January 2011 because there is no evidence that the Veteran's PTSD resulted in total occupational and social impairment as a result of symptoms such as had persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names. 

Nevertheless, for the period beginning January 1, 2011, the Board finds the Veteran's PTSD symptoms increased in severity and resulted in social and occupational impairment with deficiencies in most areas, including work, interpersonal relations, judgment, and mood, due to symptoms such as chronic, passive suicidal ideation with a suicide attempt in September 2013, difficulty in adapting to stressful circumstances, particularly in his work environment due to construction noise, and increased difficulty establishing and maintaining effective relationships at work and home.  Based on the foregoing, the Board finds the evidence supports the grant of a 70 percent rating as of January 1, 2011.  

Specifically, with regard to the Veteran's social functioning, the record reflects that, while participating in the PTSD Residential Rehabilitation Treatment Program from August 2011 to September 2011, he participated in various groups, to include community integration outings, and was allowed two weekend therapeutic passes.  Furthermore, at the April 2012 VA examination, while the Veteran reported a strained martial relationship and infrequent telephone contact with friends, he had been married for three to four years with three stepchildren and did, in fact, maintain such friendships, albeit at a distance.  The Board acknowledges that, while the Veteran and his wife were working on their relationship in February 2013, they ultimately ended up divorcing.  However, in 2014, the Veteran attended treatment with his new girlfriend.  Regarding the Veteran's occupational impairment, while he has reported increased difficulty in his work environment, as there was construction nearby that sounded like machine guns going off, and he reported not being able to get his work done, the record reflects that he has maintained full-time employment with the IRS since September 2009, and he has reported a sense of satisfaction at work.  Therefore, while the evidence demonstrates that the Veteran's PTSD symptomatology interferes with his social relationships and his occupation, he is still able to maintain relationships and works full-time.  Therefore, the Board finds that his PTSD does not result in total occupational and social impairment.  

Furthermore, the Veteran's GAF scores assigned for the period after January 1, 2011, range from 51 to 55, which are reflective of, at most, moderate to severe symptomatology, which is consistent with the 70 percent rating assigned herein.  

A rating higher than 70 percent is not warranted, however, because the Veteran's overall disability picture does not more nearly approximate a total impairment in social and occupational functioning to warrant a 100 percent rating.  Indeed, the preponderance of the evidence does not reflect that, for the period beginning January 2011, the Veteran has manifested a gross impairment of thought processes or communication, with persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place at any point during the time period in question.  The Board notes that the April 2012 VA examiner noted the Veteran experienced persistent delusions and hallucinations, but this finding is not consistent with the other objective evidence of record, particularly the VA  treatment records which do not contain a notation of delusions or hallucinations.  Moreover, despite the Veteran's increased severe symptoms, the evidence does not establish that his symptoms resulted in a total social and occupational impairment.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning additional staged ratings for such disability is not warranted. 

In sum, the Board finds that, for the period from February 21, 2006 to September 14, 2007, and from March 1, 2008, to December 31, 2010, an initial 50 percent rating, but no higher, for PTSD is warranted and, beginning January 1, 2011, an initial 70 percent rating, but no higher, for PTSD is warranted.   In making these determinations, all doubt has been resolved in favor of the Veteran.  However, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 50 percent for PTSD prior to January 1, 2011, and in excess of 70 percent thereafter.  Therefore, the benefit of the doubt doctrine is not applicable with respect to such aspects of his claim and it must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7.

Residual of Right Hand Fracture, Fourth Metacarpal

Service connection for residuals of right hand fracture was established in November 2006, at which time the RO assigned a noncompensable rating pursuant to 38 C.F.R. § 4.71a, DC 5299-5230, effective February 21, 2006.  In March 2008, the RO recharacterized the Veteran's disability as a right hand fracture of the fourth metacarpal and increased his disability rating to 10 percent, under DC 5099-5009, effective February 21, 2006.  The Veteran has asserted that his service-connected disability warrants a rating higher than 10 percent.  

The pertinent evidence of record consists of VA examination reports dated August 2007 and April 2012, VA outpatient treatment records dated from 2006 to 2014, the Veteran's vocational rehabilitation folder, and lay statements submitted by the Veteran in support of his claim, to include his testimony at the February 2011 Board hearing. 

At the August 2007 VA examination, the VA examiner noted the Veteran experienced right hand pain as a result of the fracture to the right fourth metacarpal during service, further noting that the Veteran is right hand dominant.  Objective examination did not reveal any scissoring of the digits in the right hand when making a closed fist, and the examiner did not provide any additional information regarding limitation of motion caused by the service-connected residual fracture of the right fourth metacarpal.  The diagnosis was an unresolved right fourth metacarpal fracture, which the examiner noted resulted in right hand pain, decreased manual dexterity, and problems with lifting and carrying.  

At the April 2012 VA examination, the VA examiner diagnosed the Veteran with right wrist post traumatic arthritis and an old healed fracture of the fourth metacarpal bone.  The Veteran reported experiencing flare-ups in his right hand, which resulted in an inability to use his hand, including grabbing or lifting.  As relevant to this claim, the VA examiner noted there was limitation of motion in the right ring finger (i.e., the fourth metacarpal), with a gap of one inch between the ring fingertip and the proximal transverse crease of the palm and painful motion beginning at a gap of less than one inch.  The Veteran was able to demonstrate repetitive motion with the ring finger, which resulted in a gap of less than one inch between the ring fingertip and the proximal transverse crease of the palm.  The VA examiner noted that the functional impairment caused by the service-connected residual right ring finger fracture included less movement than normal.  There was, however, no ankylosis in the right fourth metacarpal, no scars, and no use of any assistive devices.  The VA examiner also noted that the residual fracture does not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The Veteran has reported experiencing pain and stiffness in his right hand, which results in an inability to do anything with his hand.  He has also reported having problems with his right hand at least three times a week, which last two to three hours.  See statements from the Veteran dated September 2008 and May 2009; February 2011 Board hearing testimony.  Additionally, his vocational rehabilitation folder, as discussed in detail in the preceding section, reflects that he was employed full-time from June 1997 to August 2007 and, after successfully completing the program, again maintained full-time employment as of September 2009.

VA outpatient treatment records show consistent complaints of right hand pain, with numbness and tingling in the right wrist, which have been attributed to right carpal tunnel syndrome.  Notably, the VA treatment records appear to relate the Veteran's right hand grip weakness, including the Veteran's report of dropping things, to his right carpal tunnel syndrome disability.  Indeed, the VA treatment records do not contain any complaints or findings related specifically to the right ring finger.  

In evaluating the merits of the Veteran's increased rating claim, the Board notes, at the outset, that his service-connected residual right ring finger fracture is currently rated by analogy under DC 5099-5009.  See March 2008 rating decision.  Diagnostic Code 5009 provides the rating criteria for other types of arthritis, which are rated as rheumatoid arthritis under DC 5002.  The criteria under DC 5002 are based upon exacerbations of a combination of symptoms, including weight loss, anemia, and joint involvement, which result in impairment of health.  See 38 C.F.R. § 4.71a, DC 5002.  

While the Veteran has been diagnosed with arthritis in his right wrist, his service-connected disability only involves the right fourth metacarpal (ring finger) and is not shown to be manifested by arthritis or any of the other symptoms contemplated by DC 5002.  As such, and given the nature of the Veteran's service-connected residual right ring finger disability, the Board finds that his disability is more appropriately rated under Diagnostic Code 5230, which provides the criteria for limitation of motion of the ring or little finger.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated).  

Diagnostic Code 5230 assigns a noncompensable rating for any limitation of motion of the ring or little finger regardless of whether it affects the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Accordingly, a noncompensable disability evaluation represents the maximum schedular rating available for limitation of motion of the ring or little finger under Diagnostic Code 5230.

A compensable rating for ring or little finger disabilities requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156.  Amputation of the ring and little fingers warrant a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156.

Notably, ankylosis of the ring or little finger, whether unfavorable or favorable, warrants also warrants a noncompensable rating whether it affects the major or minor hand.  However, with ankylosis, consideration must also be given to whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following Diagnostic Code 5227.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angluation of a bone.  Id.  Note (3)(ii) explains that, if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

In applying the facts of this case to the legal criteria noted above, the Board finds the preponderance of the evidence does not establish entitlement to a rating in excess of 10 percent for the service-connected residual right ring finger disability at any point pertinent to this appeal.  Indeed, while the evidence shows the Veteran's disability is manifested by painful, limited motion in the right ring finger, that level of limited motion does not warrant a compensable rating under DC 5230, let alone a rating higher than 10 percent.  Instead, it appears that the 10 percent rating currently assigned contemplates functional loss due to painful, limited motion experienced by the Veteran in his right ring finger.  In this regard, while the evidence shows the Veteran's disability is manifested by painful, limited motion, with additional functional loss on repetitive motion, the April 2012 VA examiner specifically noted that there was no ankylosis in the right ring finger and that the residual fracture disability does not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  As a result, the evidence does not establish entitlement to a disability rating in excess of 10 percent for the service-connected residual right ring finger disability based upon limitation of motion, ankylosis, or amputation.  

The Board again notes that the Veteran has complained of painful motion in his right ring finger, which typically triggers consideration of whether an additional rating is warranted based upon additional functional loss due to pain, weakness, fatigability, incoordination, or painful movement.  See 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving more than the maximum rating allowable under DC 5230 based upon his additional functional loss due to painful, limited motion.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 do not assist him in obtaining a rating higher than the 10 percent.  

The Board has considered the Veteran's service-connected residual fracture of the right fourth metacarpal under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as discussed above, the evidence of record does not establish entitlement to a rating higher than 10 percent for the Veteran's right ring finger disability based upon limitation of motion, ankylosis, or ankylosis, and there are no other diagnostic codes that provide a basis to assign a disability rating higher than the 10 percent rating currently assigned.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected right finger disability.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating in excess of 10 percent for the service-connected residual fracture of the right hand, fourth metacarpal.  As the preponderance of the evidence is against the increased rating claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7.


Final Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) . 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  

Furthermore, as relevant to his right ring finger disability, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating for right ring finger contemplates the functional limitations caused by pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include decreased manual dexterity, less movement than normal, and problems with grabbing, lifting, and carrying.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD and right ring finger disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric or hand impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the evidence reflects that the Veteran's PTSD symptoms affect his ability to work, as he has had interpersonal conflicts with co-workers and currently has difficultly due to construction noise near his workplace.  Likewise, the April 2012 VA examiner noted the Veteran's residual right ring finger disability impacts his ability to work.  However, the evidence does not show that he is unemployable solely due to his service-connected PTSD and/or right hand disability.  Indeed, the evidence reflects that the Veteran has maintained employment throughout the appeal period.  Significantly, he has worked in a managerial position at UPS and currently maintains full-time employment at the IRS.  Given the severity of the Veteran's PTSD and the functional impairment caused by the residual right ring finger disability, the Board notes that it is likely that his disabilities would have some effect on his employability; however, the occupational impairment caused by the Veteran's PTSD and residual right ring finger disabilities are contemplated by the ratings assigned to such disabilities.  As such, the evidence does not show that the Veteran is unemployable solely due to his service-connected disabilities, and further discussion of a TDIU is not necessary.


ORDER

For the period from February 21, 2006 to September 14, 2007, and from March 1, 2008, to December 31, 2010, an initial 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary awards. 

Beginning January 1, 2011, an initial 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary awards.

An initial rating in excess of 10 percent for residual fracture of the right hand, fourth metacarpal, is denied.  


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).

As relevant, in February 2012, the Board remanded the Veteran's claim for a higher initial rating for his right knee disability for additional evidentiary development, to include obtaining all outstanding private treatment records from the Oktibbeha County Hospital, as identified in a July 2010 VA Form 21-4142.  In this regard, the Board noted that, while the Veteran had submitted some records from that facility, a request was needed for all records from that facility that had not previously been requested or obtained.  

Review of the record shows that, following the February 2012 remand, the AOJ conducted all requested development with the exception of requesting all outstanding records from Oktibbeha County Hospital.  Indeed, the March 2012 post-remand VCAA letter to the Veteran does not mention or document any attempts to obtain records that from facility; nor do any of the subsequent statements of the case reflect that the AOJ obtained and considered any such records from that facility.  

Therefore, the Board finds that the AOJ did not substantially comply with the directives of the February 2012 Remand in that treatment records from Oktibbeha County Hospital were not requested.  In this regard, the Board notes that, on the July 2010 VA Form 21-4142, the Veteran indicated that he received treatment at Oktibbeha County Hospital for his knee, back, and sinus conditions.  The Board further notes that the records from Oktibbeha County Hospital that are associated with the record only contain findings regarding the Veteran's knee and back disabilities.  Therefore, the Board finds that the only issue impacted by the AOJ's failure to obtain records from Oktibbeha County Hospital is the issue of entitlement to an increased rating for the service-connected right knee disability.  

As such, the issue of entitlement to an increased rating for the service-connected right knee disability must be remanded in order for the AOJ to obtain all outstanding private treatment records from Oktibbeha County Hospital, as directed in the February 2012 remand.  

Finally, the Board notes that the other right knee ratings on appeal, including entitlement to a separate rating in excess of 10 percent for right knee instability as of April 19, 2012, and prior to January 20, 2014; entitlement to an initial rating in excess of 20 percent for right knee scars, and entitlement to an initial rating in excess of 30 percent for status post right knee replacement as of June 1, 2015, must be remanded as the outstanding records may contain information and evidence relevant to those claims.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary updated authorization forms from the Veteran, obtain copies of all outstanding private treatment records from the Oktibbeha County Hospital.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After completing the above, conduct any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph or deemed necessary, to include affording the Veteran a VA examination to determine the current level of severity of his status post right knee replacement and/or right knee scars.  

3. Thereafter, the AOJ should readjudicate the Veteran's claim for increased initial ratings for his service-connected right knee disability based on the entirety of the evidence of record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


